19 F.3d 1434
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STATE OF MICHIGAN, Plaintiff-Appellee,v.Kent Arland McNEIL, Defendant-Appellant.
Nos. 93-2176, 93-2237.
United States Court of Appeals, Sixth Circuit.
March 14, 1994.

Before:  MERRITT, Chief Judge;  GUY and BOGGS, Circuit Judges.

ORDER

1
This pro se Michigan state prisoner, Kent A. McNeil, appeals a district court order denying his petition for removal.  McNeil filed two notices of appeal from the same order.  The cases have been consolidated and have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking removal and an evidentiary hearing, McNeil filed a petition to remove a state criminal prosecution (People of the State of Michigan v. Kent A. McNeil, No. 86-421-1-FC, in the 33rd Circuit Court, Emmet County, Michigan).  The petition for removal was filed on August 3, 1993.  The district court denied McNeil's petition for removal because it was filed long after the time allowed by statute.  28 U.S.C. Sec. 1446(c)(1).